          Case 4:20-cv-05640-YGR Document 44 Filed 08/24/20 Page 1 of 3


1    THEODORE J. BOUTROUS JR., SBN 132099               PAUL R. RIEHLE (SBN 115199)
       tboutrous@gibsondunn.com                         paul.riehle@faegredrinker.com
2    RICHARD J. DOREN, SBN 124666                       FAEGRE DRINKER BIDDLE & REATH LLP
       rdoren@gibsondunn.com                            Four Embarcadero Center
3    DANIEL G. SWANSON, SBN 116556                      San Francisco, CA 94111
       dswanson@gibsondunn.com                          Telephone: (415) 591-7500
4    JAY P. SRINIVASAN, SBN 181471                      Facsimile: (415) 591-7510
        jsrinivasan@gibsondunn.com
5    GIBSON, DUNN & CRUTCHER LLP                        CHRISTINE A. VARNEY (pro hac vice)
     333 South Grand Avenue                             cvarney@cravath.com
6    Los Angeles, CA 90071-3197                         KATHERINE B. FORREST (pro hac vice)
     Telephone:     213.229.7000                        kforrest@cravarth.com
7    Facsimile:     213.229.7520                        GARY A. BORNSTEIN (pro hac vice)
                                                        gbornstein@cravarth.com
8    VERONICA S. LEWIS (Texas Bar No.                   YONATAN EVEN (pro hac vice)
     24000092; pro hac vice)                            yeven@cravath.com
9      vlewis@gibsondunn.com                            M. BRENT BYARS (pro hac vice)
     GIBSON, DUNN & CRUTCHER LLP                        mbyars@cravath.com
10   2100 McKinney Avenue, Suite 1100                   CRAVATH, SWAINE & MOORE LLP
     Dallas, TX 75201                                   825 Eighth Avenue
11   Telephone: 214.698.3100                            New York, New York 10019
     Facsimile:    214.571.2900                         Telephone: (212) 474-1000
12                                                      Facsimile: (212) 474-3700
     CYNTHIA E. RICHMAN (D.C. Bar No.
13   492089; pro hac vice)                              Attorneys for Epic Games, Inc.
       crichman@gibsondunn.com
14   GIBSON, DUNN & CRUTCHER LLP
     1050 Connecticut Avenue, N.W.
15   Washington, DC 20036-5306
     Telephone: 202.955.8500
16   Facsimile: 202.467.0539
17
     Attorneys for Defendant Apple, Inc.
18

19                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
20
                                       OAKLAND DIVISION
21

22    EPIC GAMES, INC.,                                 No. 3:20-CV-05640-YGR

23                                         Plaintiff,   JOINT SUBMISSION OF SCHEDULE 2
                                                        TO APPLE DEVELOPER PROGRAM
24                        vs.                           LICENSE AGREEMENT

25    APPLE INC.,                                       Date: August 24, 2020, 3:00 p.m.
                                                        Courtroom: 1, 4th Floor
26                                    Defendant.        Judge: Hon. Yvonne Gonzalez Rogers
27

28


         JOINT SUBMISSION OF SCHEDULE 2 TO APPLE DEVELOPER PROGRAM LICENSE AGREEMENT
                                      NO. 3:20-CV-05640-YGR
             Case 4:20-cv-05640-YGR Document 44 Filed 08/24/20 Page 2 of 3


1             The Parties in the above-captioned matter jointly submit Schedule 2 to the Apple Developer
2    Program License Agreement between Epic Games, Inc. and Apple Inc., attached hereto.1
3             Section 3.4 of Schedule 2 provides for Apple’s commission with respect to the sales of
4    “Licensed Applications”, which Section 1.1.(c) defines to include “any content, functionality,
5    extensions, stickers, or services offered in the software application.”
6

7    DATED: August 24, 2020                        GIBSON, DUNN & CRUTCHER LLP
8
                                                   By:    /s/ Richard J. Doren
9                                                        Richard J. Doren
10                                                       Attorneys for Defendant Apple Inc.
11

12
     DATED: August 24, 2020                        CRAVATH, SWAINE & MOORE LLP
13

14
                                                   By:      /s/ Katherine B. Forrest
15                                                         Katherine B. Forrest

16                                                         Attorneys for Epic Games, Inc.

17

18

19

20

21

22

23

24

25

26

27
     1
28       Both parties submitted a true and correct copy of the Apple Developer Program License Agreement
          between Epic Games, Inc. and Apple Inc. (Schiller Decl., Ex. B; Byars Decl. Ex. I.)
                                                          2
            JOINT SUBMISSION OF SCHEDULE 2 TO APPLE DEVELOPER PROGRAM LICENSE AGREEMENT
                                         NO. 3:20-CV-05640-YGR
           Case 4:20-cv-05640-YGR Document 44 Filed 08/24/20 Page 3 of 3


1
                             DECLARATION REGARDING CONCURRENCE
2
            I, Katherine B. Forrest, am the ECF user whose identification and password are being used to
3
     file this JOINT SUBMISSION OF SCHEDULE 2 TO APPLE DEVELOPER PROGRAM LICENSE
4
     AGREEMENT. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all of the
5
     signatories listed above have concurred in this filing.
6

7
     DATED: August 24, 2020                        CRAVATH, SWAINE & MOORE LLP
8
                                                   /s/ Katherine B. Forrest
9                                                  Katherine B. Forrest
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


          JOINT SUBMISSION OF SCHEDULE 2 TO APPLE DEVELOPER PROGRAM LICENSE AGREEMENT
                                       NO. 3:20-CV-05640-YGR
